HoedeN, J.,
delivered the opinion of the court.
The testimony introduced in the lower court in this case did not substantially tend to show that the ap-pellee street railway company was guilty of negligence in colliding with appellant’s automobile; and as the facts were shown by testimony explaining how the-injury occurred, our . prima-facie negligence statute-(section 1985, Code 1906, as amended by chapter 215, Laws 1912; section 1645, Hemingway’s Code) was put out of the case, and there was no question of fact as to negligence vel non to be submitted to the jury.
Moreover, the record discloses that the evidence in the case shows conclusively that the operator of the-automobile was guilty of contributory negligence in colliding with the street car, which bars a recovery for’ damages on account of injuries to the automobile. There was no claim for damages on account of personal injuries, and our concurrent negligence statute (chapter *777135, Laws 1910; sections 502, 503, Hemingway’s Code) allows a recovery for personal injuries only, and does not authorize damages for injury to property. Therefore the lower court was quite correct in granting the peremptory instruction to find for the appellee street railway company.

Affirmed.